Appeal by defendant, as limited by his motion, from a resentence of the Supreme Court, Kings County, imposed July 21, 1977, upon his previously entered plea of guilty to burglary in the third degree, the resentence being a period of five years’ probation. Resentence affirmed and case remitted to the Criminal Term for further proceedings on the charges that defendant violated the conditions of his probation. At the time that the defendant entered his plea of guilty, the court promised that if he were found not to be an addict it would sentence him to a jail term of one year. Defendant was adjudged not to be an addict. However, before sentence was imposed, the court advised the defendant that it was prepared to sentence him to probation for a period of five years. The court asked defendant if the sentence of probation was acceptable to him. At that point the defendant could have chosen to accept the sentence which the court was about to impose or ask permission to withdraw his plea of guilty. The defendant chose to accept a sentence of probation. Under all the facts and circumstances the defendant cannot be now heard to complain that he elected to accept that sentence. Mollen, P. J., Hopkins, Damiani and Shapiro, JJ., concur.